Exhibit 10.3
 
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR
UNDER ANY STATE SECURITIES LAWS.  THIS WARRANT AND THE COMMON STOCK ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE SECURITIES LAWS OR UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.  THE
SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO RESTRICTIONS ON
TRANSFER PURSUANT TO AN AGREEMENT BETWEEN THE HOLDER AND THE CORPORATION, A COPY
OF WHICH MAY BE OBTAINED FROM THE CORPORATION.
 
WARRANT TO PURCHASE COMMON STOCK
OF
ADEX MEDIA, INC.
 
Date of Issuance:  __________,
2009                                                                                                                                                 
       Number of Warrant: WC- _____
 
THIS WARRANT (“Warrant”) certifies that, for value received,  _____________,
a/an individual or corporation, or its permitted assigns registered on the books
(collectively, the “Holder”) of Adex Media, Inc., a Delaware corporation (the
“Company”), having its principal place of business at 883 N. Shoreline
Boulevard, Suite A-200, California 94043, is entitled to purchase at any time
during the Exercise Period (as defined below), _____________ whole shares (the
“Warrant Shares”) of the Company’s common stock, par value $0.0001 per share
(the “Common Stock”) at an exercise price per share equal to $1.56  (the
“Exercise Price”).
 
This Warrant is issued pursuant to, and is subject to the terms and conditions
of a Series A Convertible Preferred Stock and Warrant Purchase Agreement (the
“Purchase Agreement”) dated ____________ between the Company and Holder, a copy
of which is attached hereto as Exhibit A.  Capitalized terms not defined herein
shall have the meanings set forth in the Purchase Agreement.
 
1. Exercise.
 
1.1 Manner of Exercise. Pursuant to the terms and conditions set forth in this
Warrant, the Holder may exercise this Warrant at any time during the Exercise
Period, at the option of the Holder, upon surrender of this Warrant to the
Company together with a duly completed Notice of Exercise, in the form attached
hereto as Exhibit B, and payment of an amount equal to the Exercise Price
multiplied by the number of Warrant Shares to be exercised.  Subject to Section
1.2, in the case of exercise of less than all the Warrant Shares represented by
this Warrant, the Company shall cancel this Warrant upon the surrender thereof
and shall execute and deliver a new warrant for the balance of such Warrant
Shares.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.2 Mandatory Exercise. At the option of the Company, this Warrant shall
automatically be deemed to have been exercised fifteen trading days after
delivery to the Holder of written notice of such deemed exercise; provided, that
the volume-weighted average closing price of the Company’s Common Stock over the
ten trading days immediately preceding the date of such notice is at least $2.50
per share.  Notwithstanding the foregoing, if such deemed exercise would cause
any Holder’s beneficial ownership, as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of Common Stock to exceed
4.99% of the Company’s Common Stock outstanding, then the amount of such
Holder’s Warrant that will be deemed to have been exercised shall be reduced
such that such Holder’s beneficial ownership would not exceed 4.99%.  In order
to facilitate the automatic conversion of this Warrant, the Holder acknowledges
that the Company will hold this Warrant on behalf of the Holder until the
expiration of the Exercise Period.
 
1.3 Effective Time of Exercise.  Each exercise of this Warrant shall be deemed
to have been effected immediately prior to the close of business on the day on
which this Warrant shall have been surrendered to the Company as provided in
Section 1.1 above.  At such time, the person or persons in whose name or names
any certificates for Warrant Shares shall be issuable upon such exercise as
provided in Section 1.4 below shall be deemed to have become the holder or
holders of record of the Warrant Shares for which this Warrant has been
exercised.
 
1.4 Delivery to Holder.  As soon as practicable after the exercise of this
Warrant in whole or in part, and in any event within twenty days thereafter, the
Company will cause to be issued in the name of, and delivered to, the Holder, or
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may direct:
 
1.5 a certificate or certificates for the Warrant Shares to which such Holder
shall be entitled, and
 
1.6 in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of shares of Warrant Shares equal (without giving effect
to any adjustment therein) to the number of such shares called for on the face
of this Warrant minus the number of such shares purchased by the Holder upon
such exercise.
 
2. Exercise Period.  The “Exercise Period” means a period beginning on the date
of issuance and ending on the fifth anniversary thereof, or if such ending date
shall be a holiday or a day on which banks are authorized to close, then the
next following date which is not a holiday or a day on which banks are not
authorized to close (the “Termination Date”).  If the Holder does not exercise
this Warrant with respect to all Warrant Shares during the Exercise Period, if
any, this Warrant will automatically expire on the Termination Date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3. Agreement of Holder.  The Holder acknowledges that this Warrant and the
Warrant Shares represented by this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) or any applicable
state securities laws and accordingly that they will not be transferred or sold
except pursuant to (i) an effective registration statement or qualification
under the Securities Act or any applicable state securities law, or (ii) an
opinion of counsel, satisfactory to the Company and Company’s counsel, that such
registration and qualification are not required.
 
4. Loss or Mutilation.  Upon receipt by the Company of reasonable evidence of
the ownership of and the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company, or, in the case of mutilation, upon surrender and
cancellation of the mutilated Warrant, the Company shall execute and deliver in
lieu thereof a new warrant representing an equal number of Warrant Shares.
 
5. Adjustment of Exercise Price and Number of Warrant Shares.  The number and
kind of Warrant Shares purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
occurrence of certain events, as follows:
 
5.1 Splits, Combinations, Reclassifications.  If, during the Exercise Period,
the Company (i) pays a dividend in shares of the Warrant Shares or makes a
distribution in Warrant Shares to the holders of the outstanding shares of
Warrant Shares, (ii) subdivides its outstanding shares of Warrant Shares through
stock split or otherwise, (iii) combines its outstanding shares of Warrant
Shares into a smaller number of shares of Warrant Shares, or (iv) issues by
reclassification of the Warrant Shares (including any such reclassification in
connection with a consolidation or merger in which the Company is the continuing
corporation) other securities of the Company, then the number and/or nature of
Warrant Shares purchasable upon exercise of this Warrant immediately prior
thereto shall be adjusted so that the Holder shall be entitled to receive the
kind and number of Warrant Shares or other securities of the Company which
Holder would have owned or have been entitled to receive after the happening of
any of the events described above, had this Warrant been exercised immediately
prior to the effective date of such event or any record date with respect
thereto.  Upon each adjustment in the number of Warrant Shares purchasable
hereunder pursuant to this Section 5.1, the Exercise Price shall be
proportionately increased or decreased, as the case may be, in a manner that is
the inverse of the manner in which the number of Warrant Shares purchasable
hereunder shall be adjusted, as determined in good faith by the Board of
Directors of the Company.
 
5.2 Dilutive Issuances.
 
5.2.1 Adjustment of Exercise Price. If, at any time during the period beginning
on the date of issuance and ending six months thereafter, the Company closes on
the sale or issuance of (A) Common Stock at a price, or (B) any securities
convertible into or exchangeable for, directly or indirectly, Common Stock
(“Convertible Securities”), or any rights or warrants or options to purchase any
such Common Stock or Convertible Securities (collectively, the “Additional
Issuances”) with an exercise price or conversion price, which is less than the
then current Exercise Price, then the Exercise Price shall be reduced
concurrently with such issue or sale, according to the following formula
(calculated to the nearest one-hundredth of a cent):
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
P2 = P1 × (A + B) ÷ (A + C)
 
For purposes of the foregoing formula, the following definitions shall apply:
 
 
“P2”
means the Exercise Price in effect immediately after such Additional Issuances;

 
 
“P1”
means the Exercise Price in effect immediately prior to such Additional
Issuances;

 
 
“A”
means the number of shares of Common Stock outstanding immediately prior to such
Additional Issuances (treating for this purpose as outstanding all shares of
Common Stock issuable upon exercise of options outstanding immediately prior to
such issue or upon conversion or exchange of Convertible Securities (including
the Series A Preferred Stock, prior to any adjustment, if any, to the conversion
price thereof by reason of the Additional Issuance) outstanding (assuming
exercise of any outstanding options therefor) immediately prior to such issue);

 
 
“B”
means the number of shares of Common Stock that would have been issued if such
Additional Issuances had been issued at a price per share equal to P1
(determined by dividing the aggregate consideration received by the Company in
respect of such issue by P1); and

 
 
“C”
means the number of Additional Issuances issued in such transactions.

 
5.2.2 Adjustment of Number of Warrant Shares.  Upon each adjustment of the
Exercise Price pursuant to Section 5.2.1 above, the number of Warrant Shares
issuable upon exercise of this Warrant shall be increased according to the
following formula:
 
S2 = S1 × (P1 ÷ P2)
 
For purposes of the foregoing formula, the following definitions shall apply:
 
 
“S2”
means the adjusted number of Warrant Shares issuable upon exercise of this
Warrant and payment of the adjusted Exercise Price;

 
 
“S1”
means the number of Warrant Shares previously issuable upon exercise of this
Warrant and payment of the Exercise Price prior to adjustment;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
“P2”
means the Exercise Price in effect immediately after such Additional Issuances,
as calculated pursuant to Section 5.2.1 above; and

 
 
“P1”
means the Exercise Price in effect immediately prior to such Additional
Issuances.

 
5.2.3 Excluded Issuances.  Notwithstanding anything to the contrary set forth in
Sections 5.2.1 or 5.2.2 above, no adjustment shall be made to the Exercise Price
or the number of Warrant Shares issuable upon exercise of this Warrant with
regard to (a) securities issued (other than for cash) in connection with a
strategic merger, acquisition, consolidation, licensing or partnering agreement,
the primary purpose of which, as reasonably determined by the Company’s Board of
Directors, is not to raise additional capital; (b) securities issued pursuant to
a bona fide firm underwritten public offering of the Company’s securities
yielding gross proceeds to the Company of not less than $20,000,000; (c) Common
Stock issued and grants of options to purchase Common Stock pursuant to an
equity compensation plan approved by the Company’s Board of Directors; (d)
securities issued pursuant to the conversion or exercise of convertible or
exercisable securities issued or outstanding on the issue date hereof, issued
pursuant to the Purchase Agreement; and (e) any warrants, shares of Common Stock
or other securities issued to a placement agent and its designees for the
transactions contemplated by the Purchase Agreement.
 
5.3 Notice of Capital Changes.  If at any time the Company shall effect any of
the events described in Section 5.1 or any Additional Issuances described in
Section 5.2 above, or there shall be a voluntary or involuntary dissolution,
liquidation or winding up of the Company, then, in any one or more of said
cases, the Company shall give the Holder written notice, by registered or
certified mail, postage prepaid, of the date on which (i) a record shall be
taken for such dividends, distributions and the like, (ii) the Additional
Issuances shall close, or (ii) such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding up shall take
place, as the case may be.  Such written notice shall be given at least ten days
prior to the relevant event.
 
5.4 Certificates of Adjustments.  Whenever the Exercise Price or the number of
Warrant Shares purchasable hereunder shall be adjusted pursuant to this Section
5, the Company shall prepare a certificate signed by the Chief Financial Officer
of the Company setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the Exercise Price and the number of Warrant Shares
purchasable hereunder after giving effect to such adjustment, and shall cause
copies of such certificate to be mailed, by first class mail, postage prepaid,
to the Holder.
 
6. No Rights as Shareholder.  Until the exercise of this Warrant, the Holder of
this Warrant shall not have or exercise any rights by virtue hereof as a
shareholder of the Company.  This Warrant shall not be deemed to confer upon the
Holder any right to vote or to consent to or receive notice as a shareholder of
the Company, in respect of any matters whatsoever, prior to the exercise hereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7. Transfers.
 
7.1 Unregistered Security.  Each holder of this Warrant acknowledges that this
Warrant and the Warrant Shares of the Company have not been registered under the
Securities Act or any applicable state securities law, and agrees not to sell,
pledge, distribute, offer for sale, transfer or otherwise dispose of this
Warrant or any Warrant Shares issued upon its exercise in the absence of (i) an
effective registration statement under the Securities Act as to this Warrant or
such Warrant Shares and registration or qualification of this Warrant or such
Warrant Shares under any applicable U.S. federal or state securities law then in
effect, or (ii) an opinion of counsel, satisfactory to the Company, that such
registration and qualification are not required.  Each certificate or other
instrument for Warrant Shares issued upon the exercise of this Warrant shall
bear a legend substantially to the foregoing effect.  The foregoing
notwithstanding, Holder may transfer this Warrant for bona fide estate planning
purposes in which no consideration is paid for such transfer, either during
Holder’s lifetime or on death, by will or intestacy, to Holder’s spouse,
children, parents, or siblings, or any custodian or trustee of any trust,
partnership or limited liability company for the benefit of, or the ownership
interests of which are wholly owned by, Holder or any such family members,
provided that Holder shall deliver prior written notice to the Company of any
such transfer and this Warrant shall at all times remain subject to the terms
and restrictions set forth in this Agreement and each transferee, shall, as a
condition to such transfer, deliver a counterpart signature page to the Purchase
Agreement as confirmation that such transferee shall be bound by all the terms
and conditions thereof.
 
7.2 Transferability.  Subject to the provision of Section 7.1 hereof, this
Warrant and all rights hereunder are transferable, in whole or in part, only
upon surrender of this Warrant with a properly executed assignment (in the form
of Exhibit C hereto) at the principal office of the Company.
 
7.3 Warrant Register.  The Company will maintain a register containing the names
and addresses of the Holders of this Warrant.  Until any transfer of this
Warrant is made in the warrant register, the Company may treat the Holder of
this Warrant as the absolute owner hereof for all purposes; provided, however,
that if this Warrant is properly assigned in blank, the Company may (but shall
not be required to) treat the bearer hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.  Any Holder may change
such Holder’s address as shown on the warrant register by written notice to the
Company requesting such change.
 
8. Fractional Shares.  Notwithstanding that the number of Warrant Shares
purchasable upon the exercise of this Warrant may have been adjusted pursuant to
the terms hereof, the Company shall nonetheless not be required to issue
fractions of shares upon the exercise of the Warrants or to distribute
certificates that evidence fractional shares nor shall the Company be required
to make any cash payments in lieu thereof upon exercise of the Warrants.  Holder
hereby waives any right to receive fractional shares.
 
 
 
 

--------------------------------------------------------------------------------

 
 
9. Notices.  Except as otherwise expressly provided herein, all notices and
other communications required or permitted hereunder shall be effective upon
receipt and shall be in writing and may be delivered in person, by telecopy,
overnight delivery service or United States mail, in which event it may be
mailed by first-class, certified or registered, postage prepaid, addressed (i)
if to a Holder, to the address appearing on the books of the Company, or at such
other address as the Holder shall have furnished to the Company in writing, or
(ii) if to the Company, at 883 N. Shoreline Boulevard, Suite A-200, Mountain
View, California 94043, attention: Chief Financial Officer; or at such other
address as the Company shall have furnished to the Investor in writing, with a
copy to Eric K. Ferraro, Bullivant Houser Bailey PC, 601 California Street,
Suite 1800, San Francisco, California 94108, Fax (415) 352-2701.
 
10. Successors and Assigns.  This Warrant shall be binding on and inure to the
benefit of the heirs, executors, administrators, successors, and assigns of the
respective parties.
 
11. Amendment or Waiver.  Any term of this Warrant may be amended or waived only
by an instrument in writing signed by the Company and the Holders of at least a
majority in interest of the then-outstanding Warrants. Any amendment or waiver
affected in accordance with this Section 11 shall be binding upon the Company,
the Holders of the Warrants and each transferee of a Warrant.
 
12. Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions of the State of Delaware or of any other state.
 
13. Severability.  If any provision of the Warrant is determined to be invalid,
illegal or unenforceable, in whole or in part, the validity, legality and
enforceability of any of the remaining provisions or portions of the Warrant
shall not in any way be affected or impaired thereby and the Warrant shall
nevertheless be binding between the Company and the Holder.
 
14. Headings. The descriptive headings in the Warrant are inserted for
convenience only and do not constitute a part of the Warrant.
 
15. Entire Agreement.  This Warrant and the Purchase Agreement constitute the
full and complete agreement of the parties with respect to the subject matter
hereof, and supersede any prior agreements between the parties with respect
thereto.
 
[Signature on following page]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, this Warrant has been executed as of ________________, 2009.
 
 
ADEX MEDIA, INC.
a Delaware corporation
 
 
By:           __________________________
                                                                                                                                                                                               
Name: __________________________
Title:          __________________________
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
EXHIBIT A
 
SERIES A CONVERTIBLE PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
EXHIBIT B
 
NOTICE OF EXERCISE
 
 
 
To:  Adex Media, Inc.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
No. _____, hereby irrevocably elects to purchase _______ shares of Common Stock
of the Company covered by such Warrant and herewith makes payment of $_________,
representing the full purchase price for such shares at the price per share
provided for in such Warrant.
 
 
Date: __________________
 
____________________________
Name of Holder
 
____________________________
Signature
 
___________________________
Address
____________________________
 
____________________________
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT C
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, _________________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant with respect to the number of shares of Common Stock of the Company
covered thereby set forth below, unto:
 
Name of Assignee:              __________________________
Address of Assignee:          __________________________
                                                 __________________________
Facsimile Number:                __________________________
No. of Shares:                        __________________________
 
 
 
 
 